Citation Nr: 0839477	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) with depression, currently rated 50 
percent disabling.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

In a January 2008 decision, the Board denied the veteran's 
claim for a higher initial evaluation for service-connected 
PTSD.  The veteran appealed the Board's decision to the 
Court.  In June 2008, the Secretary of Veterans Affairs filed 
a Motion for Remand (Secretary's Motion).  By Order entered 
August 29, 2008, the Court granted this motion, vacated the 
Board's January 2008 decision, and remanded the case to the 
Board for compliance with the instructions in the Secretary's 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Court's Order, the veteran submitted a 
statement in October 2008 indicating his continued treatment 
at the Goldsboro Psychiatric Clinic.  The last request for 
treatment records was fulfilled in September 2005.  The AMC 
should obtain the records from then until the present. 

The last VA examination for PTSD was conducted in July 2005.  
In order to rate the veteran's disability on the basis of 
current findings, VA should schedule another examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (VA should have 
scheduled another examination where the appellant complained 
of increased hearing loss two years after his last audiology 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
from the Goldsboro Psychiatric Clinic and 
associate with the claims file.  The 
claims file already contains the veteran's 
authorization and consent to release 
information (VA Form 21-4142).

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of his PTSD.  The claims folder 
must be made available for the examiner to 
review.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




